DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 16 and 20, the Applicant has argued that the prior art of record does not disclose a garment with an external surface of an underarm area collectively formed by each of the fourth layers of the perspiration barriers and the respective torso and sleeve portions.  The claim further requires that the fourth layer is fabricated from the garment material.  Zellers discloses that the innermost layer (the first layer) is formed from the garment material (Zellers, col. 3, lines 32-37).  Zellers discloses that the outermost layer (the 3rd layer of Zellers) is formed from a pliable waterproof material.  Mayer is formed from 4 layers.  However, the innermost layer is formed from a comfort layer of lightweight soft cotton and the outermost layer is a barrier layer which is designed to prevent perspiration from being transferred to the surrounding garment (Mayer, paragraph 0020).  Therefore the argument that the prior art of record does not disclose a fourth layer formed from the garment material is persuasive.
Regarding claims 16 and 20, the Applicant argues that the prior art of record does not disclose perspiration barriers wherein the first layer, bonded piece, and the fourth layer are described as being joined together solely at the barrier peripheral edge region of each perspiration barrier.  Mayer discloses that the layers are joined at the peripheral edges and along an interior portion (see Mayer at Figs. 2, 6 and 7).  The Applicant argues that since Zellers discloses that the perspiration barrier is sewn into the undergarment when it is manufactured, “it follows that the attachment occurs along those seams shown by the broken lines in Figure 4” (see Applicant remarks of September 4, 2020 at p. 12).  This argument is persuasive.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660.  The examiner can normally be reached on Monday- Friday 8:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/Patricia L Engle/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferees:  /CSW/ /E.D.L/                               SPRS, Art Unit 3993